t c memo united_states tax_court stephen jones petitioner v commissioner of internal revenue respondent docket no filed date kenneth w mcwade for petitioner jonathan j ono for respondent memorandum opinion colvin judge respondent determined a dollar_figure deficiency in petitioner’s income_tax for the sole issue for decision is whether petitioner may exclude from gross_income under either sec_931 or sec_911 compensation he earned for personal services he performed in - - on johnston island a u s possession in the pacific ocean ’ we hold that he may not see farrell v united_states _ f 3d 9th cir date 117_tc_95 on appeal 10th cir date unless otherwise specified section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure background all of the facts have been stipulated and are so found the parties submitted the case fully stipulated under rule petitioner resided in melbourne florida when he filed the petition petitioner was employed by raytheon engineers constructors inc raytheon on johnston island throughout petitioner received wages of dollar_figure from raytheon in on his individual_income_tax_return as amended for petitioner excluded from his gross_income all of the wages that he received from raytheon in on the grounds that those wages were excludable under sec_931 or sec_911 johnston island is a u s possession act of aug ch 11_stat_119 u s c secs johnston island is not part of american samoa guam or the commonwealth of the n mariana islands 117_tc_95 discussion a whether petitioner may exclude from income under sec_931 compensation that he received for services he performed on johnston island petitioner contends that he may exclude from income under sec_931 compensation that he received for services he performed on johnston island in before sec_931 permitted citizens to exclude income derived from sources within various possessions of the united_states including johnston island if certain conditions were satisfied see farrell v united_states _ f 3d at _ specking v commissioner supra pincite sec_931 as amended by the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2593 applies only to income derived from sources within guam american samoa and the northern mariana islands it does not apply to income derived from sources within johnston island sec_931 petitioner points out that sec_1_931-1 income_tax regs ’ continues to provide that sec_931 applies to johnston island and contends that as a result residents of johnston island may exclude income derived from sources within johnston island respondent recognizes that sec_1 931-l1 a income_tax regs is inconsistent with sec_931 and contends that sec_931 controls not sec_1_931-1 income_tax regs we agree with sec_1_931-1 income_tax regs was most recently amended in t d fed reg date q4e- respondent it is well settled that when a regulation conflicts with a subsequently enacted statute the statute controls 394_us_741 333_us_496 farrell v united_states _ f 3d at __ we decided this issue in specking v commissioner supra pincite one of the years at issue in that case was which is the year at issue here in specking we said for the years in issue sec_931 does not apply to the compensation petitioners received for services they performed on johnston island id the u s court_of_appeals for the ninth circuit to which this case is appealable reached the same conclusion in farrell petitioner also contends on the basis of a footnote in specking v commissioner supra pincite n that former sec_931 still applies to johnston island the footnote states thus had american samoa and the united_states not entered into an implementing agreement income from sources within that possession would qualify for the exclusion provided by old sec_931 id we disagree former sec_931 applied to johnston island however sec_931 as amended by tra sec_1272 does not note in specking does not provide otherwise tra sec_1277 and b 100_stat_2600 provides the following effective dates for the amendments to sec_931 a in general --except as otherwise provided in this section the amendments made by this subtitle shall apply to taxable years beginning after date b special rule for guam american samoa and the northern mariana islands ---the amendments made by this subtitle shall apply with respect to guam american samoa or the northern mariana islands and to residents thereof and corporations created or organized therein only if and so long as an implementing agreement under sec_1271 is in effect between the united_states and such possession thus the tra sec_1272 amendments that apply to johnston island are effective for taxable years beginning after date however under note in specking the amendments that apply with respect to american samoa apply only when and so long as an implementing agreement is in effect thus petitioner may not exclude income under the pre-1986 tra version of sec_931 see specking v commissioner supra pincite b whether petitioner may exclude from income under sec_911 dollar_figure that he received for services he performed on johnston island petitioner contends that dollar_figure of his income from employment on johnston island is exempt from tax under sec_911 petitioner relies on sec_1_931-1 income_tax regs which provides relationship of sec_931 and sec_911 a citizen_of_the_united_states who cannot meet the percent and the 50-percent requirements of sec_931 but who receives earned_income from sources within a possession_of_the_united_states is not deprived of the benefits of the provisions of sec_911 relating to the exemption of earned_income from sources outside the united_states provided he meets the requirements thereof in such a case none of the provisions of sec_931 is applicable in determining the citizen’s tax_liability -- - we disagree with petitioner a taxpayer who resides in johnston island does not qualify for the sec_911 exclusion because johnston island is a u s possession and not a foreign_country sec_1_931-1 income_tax regs does not provide otherwise thus income petitioner earned on johnston island is not foreign_earned_income excludable under sec_911 see farrell v united_states _ f 3d at _ specking v commissioner supra pincite we conclude that petitioner may not exclude from gross_income under either sec_931 or sec_911 compensation he earned for personal services he performed on johnston island in see farrell v united_states _ f 3d at __ specking v commissioner supra pincite to reflect the foregoing decision will be entered for respondent
